DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action for application number 16/578,538, Tree Safety Device, filed on September 23, 2019.
Drawings
The drawings are objected to because the lead line for reference number "200" in Fig. 1 is not directed to a tree as cited.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: it appears throughout the specification the terms "breaks" and "breaking" should be changed to the terms --brakes-- and --braking--, respectively, since by definition the term "break" means to separate or cause to separate into pieces as a result of a blow, shock or strain and the term "brake" means to stop, decelerate, or slow down and appears to be the more appropriate term for applicant's claimed invention.  
Appropriate correction is required.
Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  in line 4 of the claim, the term "breaking" appears to be incorrect and should be --braking-- and in line 9, "breaks" should be changed to --brakes--; and in claim 9, line 1, --handle-- should be inserted after "first" and in line 2, --through hole-- should be inserted after "first".  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "the retracting device" in line 5 and "the line" in line 7.  There is insufficient antecedent basis for these limitations in the claim.
Claim 10 recites the limitation "the chord" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the interior" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the housing surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the limitations of a tree safety device comprising a housing, an automatic breaking (braking) retractor inside the housing, and wherein the retractor allows for a cable to be fed from the housing at a rate below a predetermined speed, but automatically breaks (brakes) the cable from feeding out of the housing if the rate exceeds the predetermined speed, essentially included in independent claim 1 and in combination with the other elements recited in the claim, which is not found in the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent No. 10,619,417 to Ostrobrod is directed to a pass-through cable grab system which allows a workman to move up and down a ladder safely.  U.S. Patent No. 9,874,034 to Ostrobrod is directed to an anti-panic cable grab safety device.  U.S. Patent No. 8,757,324 to Renton et al. is directed to a height rescue apparatus having a safety line.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA M KING whose telephone number is (571)272-6817. The examiner can normally be reached M-F 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell Mckinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/ANITA M KING/                                                                            Primary Examiner, Art Unit 3632                                                                                                                            June 18, 2022